Exhibit 10.1

 

[ex_102172img001.jpg]

 

  December 15, 2017

 

 

F. Kevin Tylus

15 Flanders Valley Court

Skillman, NJ 08558

 

 

Dear Kevin:

 

In consideration of the mutual promises contained in this employment agreement
(this “Agreement”) and intending to be legally bound, The Bryn Mawr Trust
Company (the “Bank”) and you, F. Kevin Tylus, agree that you will be employed by
the Bank on the following terms and conditions:

 

1.

Your Employment by the Bank.

 

(a)     Effective immediately upon the consummation of the merger of Royal Bank
America into the Bank (the “Merger”) (the “Employment Date”) and the other
transactions contemplated by that certain Agreement and Plan of Merger, dated as
of January 30, 2017 (“Merger Agreement”), by and between Royal Bancshares of
Pennsylvania, Inc. and Bryn Mawr Bank Corporation (the “Corporation”), you will
become the President the Bank. You will report to the Bank’s Chief Executive
Officer. You agree to serve as a member of any committee of the Bank to which
you may be elected or appointed. In addition, you agree to serve as a director
and/or officer of any other subsidiary of the Corporation or the Bank to which
you may be elected or appointed.

 

2.

Employment At-Will.

 

You acknowledge that your employment is at-will and not of any specific
duration. Either you, on the one hand, or the Bank, on the other hand, may
terminate your employment at any time and for any reason, subject to the
provisions of Section 8.

 

 

--------------------------------------------------------------------------------

 

 

F. Kevin Tylus
Page 2

 

3.

Your Duties During the Term of Employment.

 

You shall devote your full business time (with allowances for PTO), attention
and best efforts to the affairs of the Company Group (as defined in Section
10(a)) during the term of employment hereunder; provided, however, that you may
serve as a director or trustee of corporations or other entities and may engage
in other activities to the extent that they do not inhibit the performance of
your duties hereunder, or conflict with the business affairs of the Corporation,
the Bank or their subsidiaries or the Corporation’s Code Of Business Conduct and
Ethics (the “Code Of Ethics”), a current copy of which has been reviewed by you.
You always shall conduct yourself in a manner that maintains the good reputation
of the Corporation, the Bank and their subsidiaries. You shall comply with all
lawful policies that from time to time may be in effect at the Bank or adopted
by the Corporation or the Bank and communicated to you. You shall not directly
or indirectly undertake or accept other employment or compensation for services
rendered (except to the extent expressly permitted under the Code of Ethics)
during the term of your employment with the Bank without having obtained the
prior approval of the Bank’s Chief Executive Officer. So long as you remain
employed by the Bank, any and all business opportunities from whatever source
which you may receive or otherwise become aware of in connection with your
employment with the Bank relating to the business of the Company Group shall
belong to the Company Group, and, unless the Bank specifically, after full
disclosure by you of each and any such opportunity, waives its right in writing,
the applicable member of the Company Group shall have the sole right to act upon
any of such business opportunities as they deem advisable.

 

Prior to the Employment Date, you will review with the Corporation’s Chief
Executive Officer your present directorships, public service commitments and
personal business interests, which are to be listed on Exhibit A attached hereto
and incorporated by reference herein, and have obtained the Chief Executive
Officer’s written approval for your continuance in such present capacities,
unless, hereafter, the Chief Executive Officer determines in a particular case,
that there is a potential conflict with the Company Group’s best interests.
Without prejudice to the provisions of Section 10 of this Agreement, you hereby
agree that your acceptance of any future proposed directorships or positions in
other organizations will be subject to prior review and approval by the
Corporation’s Compliance Officer under the Code of Ethics and to compliance with
the Code of Ethics.

 

4.

Compensation and Related Matters.

 

(a)     Salary. Commencing on the Employment Date and thereafter during the term
of your employment hereunder, the Bank shall pay to you an annual salary of
$375,000, less all applicable taxes and other withholdings, in equal biweekly
installments in arrears (“Base Salary”). Your Base Salary may be adjusted from
time to time in accordance with normal business practices of the Bank and in the
Bank’s sole discretion.

 

(b)     Bonus. For each fiscal year ending during your employment, you will be
eligible to earn an annual bonus. The actual bonus payable, if any, with respect
to a particular year will be determined at the discretion of the Compensation
Committee of the Board of Directors of the Bank, based on the achievement of
established corporate and/or individual performance objectives, provided that
you must be employed by the Bank on the date the bonus is paid in order to
receive such payment.

 

(c)     Expenses. During the term of your employment hereunder, you shall be
entitled to receive prompt reimbursement for all reasonable expenses you incur
in performing your duties hereunder, including all expenses of travel and living
expenses while away from home on business in the service of the Company Group,
provided that such expenses are incurred and accounted for in accordance with
the policies and procedures established by the Company Group at the time the
expenses are incurred (the “Expense Reimbursement Policy”).

 

 

--------------------------------------------------------------------------------

 

 

F. Kevin Tylus
Page 3

 

(d)     Plan Benefits. During the term of your employment hereunder, you shall
be entitled to participate in all of the Bank’s employee benefit plans and
arrangements made generally available to its key management employees in effect
on the Employment Date, including, without limitation, each retirement plan and
arrangement, life insurance and health and accident plan and arrangement,
medical insurance plan, disability plan, survivor income plan, PTO plan and
bonus plan. You shall be entitled to participate in or receive benefits under
any employee benefit plan or arrangement made generally available by the Bank in
the future to key management employees, subject to, and on a basis consistent
with, the terms, conditions and overall administration of such plans and
arrangements. Nothing paid to you under any plan or arrangement presently in
effect or made available in the future shall be deemed to be in lieu of the
salary payable to you pursuant to subsection (a) of this Section 4.
Notwithstanding the foregoing, nothing in this Agreement will be interpreted as
limiting the Bank’s ability to amend, modify or terminate such employee benefit
plans and arrangements at any time for any reason.

 

(e)     Paid Time Off (“PTO”). You shall be entitled to the number of PTO days
in each calendar year determined in accordance with the Bank’s PTO policy in
effect from time to time. Under the Bank’s current PTO policy, 33 days of PTO
for 2018, subject to change in accordance with any revision to the Bank’s PTO
policy. You shall also be entitled to all paid holidays given by the Bank to its
employees.

 

5.

Performance of Additional Duties and Offices.

 

If you are elected or appointed a director or officer of any Company Group
member, including the Corporation and the Bank, you hereby agree to serve
without compensation in respect of such positions.

 

6.

Place of Performance of Employment.

 

In connection with your employment by the Bank, in order to facilitate both your
role as President of the Bank and your role in supporting the Princeton team and
market, your offices will be at the Bank’s headquarters in Bryn Mawr,
Pennsylvania, and at the Bank’s Princeton, New Jersey office. Your role may also
require travel to other locations on the Company Group’s business.

 

 

--------------------------------------------------------------------------------

 

 

F. Kevin Tylus
Page 4

 

7.

Confidential Information.

 

(a)     You recognize and acknowledge that the confidential information (as
defined below) is a valuable, special and unique asset of the Corporation, the
Bank and their subsidiaries. As a result, you hereby agree not to disclose,
while in the employ of the Corporation, the Bank or any subsidiary thereof or at
any time thereafter, to any person or entity, any confidential information
obtained by you while in the employ of the Corporation, the Bank or any
subsidiary thereof, and not to use such confidential information except as
authorized in the performance of your duties for the Corporation, the Bank or
any subsidiary thereof. These obligations are in addition to, and do not limit
in any way your obligations with respect to trade secrets, confidential
information or proprietary information under any statute or common law. The term
“confidential information” as used in this Agreement means all knowledge and
information concerning the Company Group including, without limitation, the
Company Group’s employees, clients, customers, business referral sources, fee
arrangements (for clients and business/referral sources), client contacts,
prospect lists, client lists, lists of business referral sources, products,
services, methods of operation, investment strategies and programs, terms of
contracts with vendors, sales, pricing, costs, financial condition, non-public
personal information about clients and employees, client financial information
including assets and investments, needs, goals, business systems, software and
marketing techniques and procedures and any other information of a similar
nature, and knowledge and information acquired in connection with your role as a
director of the Bank, whether through board meetings, deliberations, or
discussions among or between directors, employees or agents, or relating to
board dynamics generally.

 

(b)     Confidential information shall not include information or data that is
readily available to the general public so long as such information did not
become available to the general public as a direct or indirect result of your
breach of your obligations under this Agreement.

 

(c)     In the event that you receive a request or are required by applicable
law to disclose all or any part of the confidential information to a court,
arbitral panel, governmental entity agency or other tribunal, you will promptly
notify the Bank of the request, consult with and assist the Bank in seeking a
protective order or request for other appropriate remedy. In the event that such
protective order or remedy is not obtained or that the Bank waives compliance if
so requested with the terms hereof, you shall disclose only that portion of the
confidential information which, in the opinion of your counsel reasonably
acceptable to the Bank, is legally required to be disclosed, and will exercise
your reasonable best efforts to assure that confidential treatment will be
accorded said confidential information by the party(ies) receiving the same. You
shall provide the Bank with an opportunity to review the confidential
information prior to its disclosure to the extent permitted by Law.

 

(d)     You hereby agree that, upon leaving the Bank’s employ, you shall deliver
to the Bank any and all Company Group property including, but not limited to,
Company Group information and documents, wherever stored, including any
documents, files, reports or other information that you received or made in
connection with your employment with the Company Group, regardless of whether or
not such information is confidential information) and equipment (including, but
not limited to, access cards, company credit cards, cell phones and computer
equipment).

 

8.

Termination of Employment.

 

(a)     Your employment hereunder may be terminated without any breach of this
Agreement under the following circumstances:

 

(i)     Death. Your employment hereunder shall terminate upon your death.

 

 

--------------------------------------------------------------------------------

 

 

F. Kevin Tylus
Page 5

 

(ii)     Disability. The Bank may terminate your employment hereunder because of
your incapacity due to physical or mental illness, causing your inability, on a
full-time basis, to perform your essential job duties with or without a
reasonable accommodation for the entire period of 90 consecutive days or for
such shorter period the extension of which would present an undue hardship to
the Bank (the “Disability Period”), to the extent permitted by law. Your
employment will not be terminated pursuant to this provision until 30 days after
your receipt of a Notice of Termination (which may be sent to you before or
after the end of the Disability Period), following which you have not returned
to the performance of your essential job duties with or without a reasonable
accommodation on a full-time basis prior to the expiration of such 30 day
period.

 

(iii)     Cause. The Bank may terminate your employment hereunder for Cause. For
purposes of this Agreement, the Bank shall have “Cause” to terminate your
employment upon (i) your continued failure to substantially perform your job
duties (other than any such failure resulting from your incapacity due to
physical or mental illness as provided in subsection (a)(ii) of this Section 8),
after a written demand for your substantial performance is delivered to you by
the Bank which specifically identifies the manner in which the Bank believes you
have not substantially performed your duties, and you have failed, in the good
faith judgment of the Bank, to provide the performance demanded within 30 days
after your receipt of such written demand; or (ii) your engagement in gross
negligence or misconduct which is materially injurious to the Company Group,
monetarily or otherwise; or (iii) your plea of nolo contendere or guilty with
respect to or conviction of a crime involving moral turpitude or dishonesty, or
any felony; or (iv) any misappropriation of funds by you; (v) or your use,
possession or distribution of, or being under the influence of, drugs or alcohol
during working time or work-related activities or in a manner that is injurious
to the reputation of the Bank or any of their subsidiaries; or (vi) your making
a general assignment for the benefit of your creditors or your institution of
any proceeding seeking to adjudicate you bankrupt or insolvent under any laws
relating to bankruptcy or insolvency or an involuntary petition shall be filed
against you seeking relief under any law relating to bankruptcy or insolvency
which remains undismissed for a period of 60 days or more; or (vii) your willful
violation of the provisions of this Agreement and your failure to cure such
violation within 30 days after receipt of written notice of such violation; or
(viii) the receipt of a request by the Company Group, of a notice from any of
the governmental agencies that supervise any of them, that you be suspended or
removed from any position that you then hold with the Company Group.

 

Notwithstanding any other provision of this Agreement to the contrary, a
termination of your employment for Cause shall not delay or otherwise interfere
with any action taken by any governmental agency to suspend or remove you from
any position held by you with the Company Group. If you are suspended and/or
temporarily prohibited from participating in the conduct of the affairs of the
Company Group by a notice served under Section 8(e)(3) or (g)(1) of the Federal
Deposit Insurance Act, the Bank’s obligations under this Agreement shall be
suspended as of the date of service unless stayed by appropriate proceedings. If
you are removed and/or permanently prohibited from participating in the conduct
of the Company Group’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act, all obligations of the Bank under
this Agreement shall terminate as of the effective date of the order.

 

 

--------------------------------------------------------------------------------

 

 

F. Kevin Tylus
Page 6

 

(iv)     Termination without Cause. The Bank may terminate your employment at
any time without Cause.

 

(v)     Voluntary Termination. You may terminate your employment hereunder at
any time upon not less than 30 days prior written notice to the Bank.

 

Any termination of your employment by the Bank or by you (other than termination
pursuant to subsection (a)(i) of this Section 8) shall be communicated by a
Notice of Termination to the other party hereto. For purposes of this Agreement,
a “Notice of Termination” shall mean a notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) briefly summarizes the
facts and circumstances deemed to provide a basis for termination of your
employment under the provision so indicated, and (iii) specifies the termination
date.

 

(b)     For the purposes of this Agreement, “Date of Termination” shall mean
(i) if your employment is terminated by death, the date of death, (ii) if your
employment is terminated pursuant to subsection (a)(ii) of this Section 8, 30
days after Notice of Termination is sent to you (provided that you shall not
have returned to the performance of your essential job duties on a full-time
basis during such 30 day period) and if requested by the Bank, you agree to
undergo a medical examination by a doctor selected by the Bank which confirms
that you are fit to continue full-time employment hereunder to the extent
permitted by law, or (iii) if your employment or this Agreement is terminated
for any other reason, the date specified in a Notice of Termination.

 

(c)     Upon termination of your employment for any reason, unless otherwise
consented to in writing by the Board of Directors of the Corporation and the
Bank, you agree to resign immediately from any and all officer, director,
committee member and other positions you then hold with the Company Group.

 

(d)     Upon termination of your employment for any reason, you agree that all
documents, records, forms, notebooks, client lists, manuals, computer records or
files, and similar materials containing any information regarding the business
of the Company Group or its clients or customers, whether or not such materials
contain confidential information (as defined in Section 7 above), including any
copies thereof, then in your possession, whether prepared by you or others, will
be left with or promptly returned to the Bank. You further agree that upon
termination of your employment for any reason, you shall leave with or promptly
return to the Bank, all other property of the Company Group, including but not
limited to computers and personal communication devices.

 

9.

Compensation in the event of Death, During Disability Period or Upon Other
Termination.

 

(a)     Upon the termination of your employment for any reason other than for
Cause, you shall be entitled to the following payments and benefits in addition
to any other payments and benefits set forth in this Section 9: (i) all earned
but unpaid Base Salary compensation, (ii) all accrued but unused PTO;
(iii) reimbursement for expenses incurred prior to your Date of Termination that
are otherwise reimbursable under Section 4(d) provided that all necessary
documentation is submitted in accordance with the Expense Reimbursement Policy
not more than 5 business days after your Date of Termination; (iv) all vested
benefits and deferred compensation under the Corporation’s and the Bank’s
employee benefit plans, programs and arrangements in accordance with the
applicable terms and conditions thereof; and (v) all payments due to you under
the terms of your outstanding equity awards in accordance with the applicable
terms and conditions thereof (collectively, the “Accrued Benefits”).

 

 

--------------------------------------------------------------------------------

 

 

F. Kevin Tylus
Page 7

 

(b)     If your employment shall be terminated because of your death, the Bank
shall pay to your estate (i) your Accrued Benefits and (ii) to the extent not
included in the Accrued Benefits, your Base Salary through the last day of the
month of your death at the rate in effect at the time of your death, and the
Company Group shall have no further obligations to you under this Agreement.

 

(c)     If your employment shall be terminated because you are unable to perform
your essential job duties hereunder as a result of incapacity due to physical or
mental illness that is a disability as defined in subsection 8(a)(ii) hereof,
the Bank shall pay you (i) your Accrued Benefits and (ii) your full Base Salary
for a period equal to the applicable “elimination period” under any group
long-term disability insurance provided by the Bank which is currently 180 days,
and the Company Group shall have no further obligations to you under this
Agreement; provided, however, that such Base Salary payment shall be reduced by
any amounts paid to you under the Bank’s short term disability plan or policy.
In the event that the Bank ceases to provide group long-term disability
insurance with an elimination period of at least 180 days to you, you shall be
entitled to payment of your Base Salary (reduced as described in the preceding
sentence) through the last day of the 180 day period following your Date of
Termination, and the Company Group shall have no further obligations to you
under this Agreement.

 

(d)     If your employment shall be terminated for Cause, the Bank shall pay you
your earned but unpaid Base Salary through the Date of Termination, and the
Company Group shall have no further obligations to you under this Agreement.

 

10.

Restrictive Covenants.

 

(a)     Definitions. As used in this Section 10, the term “Restricted Period”
shall mean a period commencing on the date hereof and continuing for 24 months
after completion of the Company Group’s payment of compensation to you
hereunder, except with respect to Section 10(b) below for which the Restricted
Period shall be the period commencing on the date hereof and continuing for of
15 months after completion of the Company Group’s payment of compensation to you
hereunder; the term “Business” shall mean any business in which any member of
the Company Group is engaged at any time during the term of your employment and
also encompasses any field or line of business with respect to which any member
of the Company Group is engaged in research and/or development at any time
during the term of your employment; and the term “Company Group” shall mean (i)
collectively, the Corporation, the Bank and their subsidiaries and affiliates,
and each of their predecessors, successors and assigns, and (ii) where
applicable, each such entity individually.

 

 

--------------------------------------------------------------------------------

 

 

F. Kevin Tylus
Page 8

 

(b)     Non-Competition. You shall not, during the Restricted Period, directly
or indirectly, without the prior written consent of the Bank:

 

(i)     engage, manage, operate, join, control or participate in, or assist or
advise any other person engaged or proposing to engage in, any business activity
competitive with the Business of the Company Group anywhere in the Restricted
Area (as defined below); or

 

(ii)     become an owner, stockholder, lender, partner, co-venturer, director,
officer, employee, agent, consultant, representative or otherwise in or with any
person or other entity engaged, directly or indirectly, in whole or in part, in
any business that is competitive with the Business of the Company Group in the
Restricted Area. Notwithstanding the foregoing, you, solely as a passive
investment, may hold up to 4.99% of the outstanding securities of any class of
any publicly-owned corporation.

 

The term “Restricted Area” shall mean anywhere within a 100 mile radius of a
branch or other place of business of the Company Group. If, however, a court
determines that the Restricted Area as defined in the immediately preceding
sentence is overly broad, then the “Restricted Area” shall mean anywhere within
a 100 mile radius of Bryn Mawr, Pennsylvania.

 

(c)     Non-Solicitation. You shall not, during the Restricted Period, directly
or indirectly, without the prior written consent of the Bank:

 

i.     on your own behalf or on behalf of any Person other than the Company
Group, directly or indirectly, solicit, entice, induce, canvas, call on, provide
services to, contract with, or accept Business from, any customer or client, or
prospective customer or prospective client, of the Company Group or any Person
that was a customer or client of the Company Group at any time within two (2)
years prior to the termination of your employment with the Company Group for the
purpose of engaging in any Business;

 

ii.     influence or attempt to influence any Person engaged in Business with
the Company Group to terminate or modify any written or oral agreement or course
of dealing with the Company Group; or

 

iii.     influence or attempt to influence any Person who is then employed or
retained by the Company Group as an employee, officer, director, consultant or
agent or has served in any such capacity on behalf of the Company Group within
two (2) years prior to the time of the solicitation to terminate or modify his,
her or its employment, consulting, agency or other arrangement with the Company
Group, or employ or retain, or arrange to have any other Person employ or
retain, any such current or former Company Group employee, officer, director,
consultant or agent.

 

(d)     Non-Disparagement. During your term of employment and thereafter, you
agree to take no action which is intended, or would reasonably be expected, to
harm the Company Group, its employees, directors or officers, or its or their
reputation or which would reasonably be expected to lead to unwanted or
unfavorable publicity about the Company Group or such individuals.

 

 

--------------------------------------------------------------------------------

 

 

F. Kevin Tylus
Page 9

 

(e)     Conflicts; Remedies. You acknowledge that the Company Group is and will
be engaged in highly competitive businesses and that the Proprietary
Information, as well as its respective business techniques and programs, are of
great significance in enabling it to compete and participate in the various
markets in which it is active. You further acknowledge that the Company Group
does conduct business on a global basis, and that its products and services are
or will be distributed throughout the entire world. You acknowledge and agree
that the restrictions contained in this Agreement are reasonable and necessary
in order to protect the legitimate interests of the Company Group and that any
violation thereof would result in irreparable injury to the Company Group.
Consequently, You acknowledge and agree that, in the event of any violation
thereof, the Company Group shall be authorized and entitled to obtain from any
court of competent jurisdiction injunctive and equitable relief, including,
without limitation, specific performance, temporary restraining order,
preliminary injunction, permanent injunction or other interim or conservative
relief, as well as an equitable accounting of all profits and benefits arising
out of such violation, which rights and remedies shall be cumulative and in
addition to any other rights or remedies to which the Company Group may be
entitled at law or in equity and, in the event the Company Group is required to
enforce the terms of this Agreement through court proceedings, the Company Group
shall be entitled to reimbursement of all legal fees, costs and expenses
incident to enforcement of any such term, in whole or in part and/or such term
as may be modified by a court of competent jurisdiction. You will not seek, and
waives any requirement for, the securing or posting of a bond or proving actual
damages in connection with the Company Group’s or its or their successors or
assigns seeking or obtaining injunctive or equitable relief in connection with
your covenants or other obligations under this Agreement. If, despite the
foregoing waivers, a court would nonetheless require the posting of a bond, the
parties agree that a bond in the amount of $1,000 would be a fair and reasonable
amount, particularly in light of the difficulty in quantifying what would be the
actual loss caused by an injunction.

 

(f)     Scope; Tolling. If any court of competent jurisdiction construes any of
the restrictive covenants set forth in this Agreement, or any part thereof, to
be unenforceable because of the duration, scope or geographic area covered
thereby, such court shall have the power to reduce the duration, scope or
geographic area of such provision and, in its reduced form, such provision shall
then be enforceable and shall be enforced. The parties agree to enter into any
and all amendments to this Agreement in order to effectuate the intent of the
immediately preceding sentence. In the event of any breach or violation of a
restriction contained in this Agreement, the period therein specified shall
abate during the time of such violation, and that portion shall not begin to run
until such violation has been fully and finally cured.

 

 

--------------------------------------------------------------------------------

 

 

F. Kevin Tylus
Page 10

 

(g)     Acknowledgement You REPRESENT AND WARRANT THAT THE KNOWLEDGE, SKILLS AND
ABILITIES YOU POSSESSES AT THE DELIVERY DATE ARE SUFFICIENT TO PERMIT YOU, IN
THE EVENT OF TERMINATION OF YOUR EMPLOYMENT BY COMPANY Group FOR ANY REASON
(whether voluntary or involuntary) or for no reason, TO EARN, During the
RESTRICTED period, A LIVELIHOOD SATISFACTORY TO you WITHOUT VIOLATING ANY
PROVISION HEREOF, FOR EXAMPLE, BY USING SUCH KNOWLEDGE, SKILLS AND ABILITIES, OR
SOME OF THEM, IN THE SERVICE OF NON-CUSTOMERS OR NON-CLIENTS OF THE COMPANY
GROUP. YOU ACKNOWLEDGE THAT your COVENANTS CONTAINED IN THIS AGREEMENT ARE GIVEN
IN CONSIDERATION OF the willingness of the bank to make valuable benefits
available to you, including, but not limited to, (a) your employment with the
Bank, (b) your salary, (c) THE OPPORTUNITY FOR ADDITIONAL bonus PAYMENTs, (D)
valuable opportunities, compensation and/or benefits, (E) the access the Bank is
providing you to certain trade secrets, and confidential and proprietary
information related to the business of the Company Group, (g) the access the
Bank is providing you to its clients, customers, prospective clients and other
business relationships, (h) and other good and valuable consideration. you
further acknowledge that your ability to earn a livelihood without violating
this Agreement is a material condition of THIS AGREEMENT AND your cONTINUED
employment with the Bank. you and the bank acknowledge that your rights have
been limited by this Agreement only to the extent reasonably necessary to
protect the legitimate interests of THE Company GROUP.

 

(h)     Developments, Intellectual Property Disclosure and Cooperation. All
developments, including inventions whether patentable or otherwise, trade
secrets, discoveries, improvements, original works of authorship, ideas,
software, data compilations, processes, forms and trade secrets, which either
directly or indirectly relate to or may be useful in the Business (collectively,
the “Developments”) which you, either by yourself or in conjunction with any
other Person or Persons, shall conceive, make, develop or acquire during your
employment shall become and remain the sole and exclusive property of the
Company Group. You will make full and prompt disclosure to the Bank of every
Development. You will assign to the Bank, or its nominee, every Development and
execute all assignments or other instruments or documents and do all other
things necessary and proper to confirm the Company Group’s right and title in
and to every Development, without payment by the Company Group to you of any
royalty, license fee or additional compensation.

 

(i)     Prior Inventions. You further represents and warrants that you have
submitted to the Bank a list of all developments, including inventions whether
patentable or otherwise, trade secrets, discoveries, improvements, original
works of authorship, ideas, software, data compilations, processes, forms and
trade secrets which were made by you prior to the date hereof (collectively the
“Prior Inventions”), which belong to you, which relate to the Business, products
or research and development, and which are not assigned to the Bank hereunder as
of the Delivery Date or, if no such list has been submitted, you represent that
there are no such Prior Inventions.

 

(j)     Advise the Bank of New Affiliation or Employment. In the event of a
cessation of your employment with the Company Group, and during the Restricted
Period, you agree to disclose to the Bank the name and address of any new
business affiliation or employer within ten (10) days of your accepting such
position. If you fail to notify the Bank of such information, the Restricted
Period shall be extended by a period equal to the period of nondisclosure of
such employment information.

 

(k)     Third-Party Beneficiaries. All Company Group members are express
third-party beneficiaries of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

F. Kevin Tylus
Page 11

 

(l)     Survival of Covenants. It is expressly understood and agreed that the
covenants and undertakings in this Agreement shall survive the termination of
your employment for any reason (voluntarily or involuntarily) or for no reason.
The existence of any claim or cause of action that you may have against the
Company Group or any other Person, including but not limited to, any claim under
this Agreement, shall not constitute a defense or bar to the enforcement of any
of the covenants and undertakings contained in this Agreement.

 

11.

Successors and Binding Agreement.

 

(a)     The Bank may require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Bank, by agreement in form and substance
satisfactory to the Bank’s Board of Directors, to expressly assume and agree to
honor this Agreement in the same manner and to the same extent that the Bank
would be required to honor it if no such succession had taken place. As used in
this Section 11 of this Agreement, “Bank” shall mean the Bank as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
executes and delivers any agreement provided for in this Section 11 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

 

(b)     This Agreement and all of your rights hereunder shall inure to the
benefit of and be enforceable by and against your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. You may not assign this Agreement. Any amounts payable
hereunder as a result of your death shall be paid in accordance with the terms
of this Agreement to your devisee, legatee, or other designee or if there be no
such designee, to your estate.

 

12.

Compliance with Section 409A.

 

Notwithstanding anything to the contrary in this Agreement, no portion of the
benefits or payments to be made under Section 9 that constitute non-qualified
deferred compensation under Section 409A of the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations and Internal Revenue Service guidance
promulgated thereunder (the “Code”) will be payable until you have “separation
from service” from the Bank within the meaning of Section 409A of the Code. In
addition, to the extent compliance with the requirements of Treas. Reg. §
1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A of the Code to payments due
to you upon or following your “separation from service”, then notwithstanding
any other provision of this Agreement (or any otherwise applicable plan, policy,
agreement or arrangement), any such payments that are otherwise due within six
months following your “separation from service” (taking into account the
preceding sentence of this paragraph) will be deferred without interest and paid
to you in a lump sum immediately following such six month period. This paragraph
should not be construed to prevent the application of Treas. Reg. §
1.409A-1(b)(9)(iii) (or any successor provision) to amounts payable hereunder.
For purposes of the application of Section 409A of the Code, each payment in a
series of payments will be deemed a separate payment. Further, except to the
extent any expense, reimbursement or in-kind benefit provided to you does not
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code, and its implementing regulations and guidance, (i) the amount of
expenses eligible for reimbursement or in-kind benefits provided to you during
any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to you in any other calendar year,
(ii) the reimbursements for expenses for which you are entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred and (iii) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.

 

 

--------------------------------------------------------------------------------

 

 

F. Kevin Tylus
Page 12

 

13.

Notices.

 

For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by a nationally recognized
overnight courier or (unless otherwise specified) mailed by United States
registered mail, return receipt requested postage prepaid, addressed as follows:

 

If to you:

 

 

If to the Bank: 

 

 

 

 

 

your most recent address set forth in the Corporation’s or  

the Bank’s records

 

The Bryn Mawr Trust Company
801 Lancaster Avenue
Bryn Mawr, PA 19010-3396
Attention: Chief Executive Officer

 

with a copy to:

 

The Bryn Mawr Trust Company
801 Lancaster Avenue
Bryn Mawr, PA 19010-3396
Attention: General Counsel

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

14.

Representations and Warranties.

 

The Bank represents and warrants that the execution of this Agreement by the
Bank has been duly authorized and that the Bank has the authority to execute and
deliver this Agreement and that the Agreement does not conflict with or violate
any other agreement or contract by which the Bank is bound. You represent and
warrant to the Bank that you are authorized to execute and deliver this
Agreement and that this Agreement does not conflict with or violate the
provisions of any agreement to which you are bound. You further represent and
warrant to the Bank that you have carefully read and considered the provisions
of this Agreement and have had an opportunity to consult with independent legal
counsel of your choosing prior to executing this Agreement. All parties
acknowledge and agree that they are executing this Agreement voluntarily and
intending to be legally bound.

 

 

--------------------------------------------------------------------------------

 

 

F. Kevin Tylus
Page 13

 

15.

Choice of Law and Venue.

 

This Agreement shall be interpreted, enforced and governed under the laws of the
Commonwealth of Pennsylvania, without regard to conflict of laws principles that
would apply the law of a different jurisdiction.    All claims, disputes or
causes of action relating to or arising out of this Agreement shall be brought,
heard and resolved solely and exclusively by the United States District Court
for the Eastern District of Pennsylvania or a state court situated in Montgomery
County, Pennsylvania.  Each of the parties hereto agrees to submit to the
jurisdiction of such courts for all purposes of this Agreement and waives any
objection to forum or venue laid therein.

 

16.

Mediation.

 

Except for claims asserted pursuant to Sections 7 and 10, should a dispute arise
between the parties in connection with this Agreement, the parties shall
endeavor in good faith to come to an agreement with respect to the dispute. In
the event the parties are unable to reach an agreement within thirty (30) days
after a notice of dispute is delivered, the parties agree to first submit such
dispute to mediation before a mediator acceptable to both parties, who shall
promptly conduct mediation. The mediator shall be chosen from the CPR Institute
for Dispute Resolution or the American Arbitration Association (“AAA”). In the
event the parties cannot agree on an acceptable mediator within forty five (45)
days after notice of dispute is delivered, the parties shall submit the matter
to AAA for appointment of a qualified mediator by AAA. In the event that the
dispute is not resolved within sixty (60) days after the day the parties first
meet with a mediator, or in the event that the mediator certifies that further
mediation proceedings are fruitless, the parties reserve all rights each may
have to bring an action in court for any claims under this Agreement.

 

17.

Enforcement.

 

The prevailing party in any suit or other legal action in connection with the
enforcement of this Agreement shall be entitled, in addition to any other remedy
available at law or in equity, to reimbursement of its reasonable costs and
expenses (including reasonable attorneys’ fees).

 

18.

Third-Party Beneficiaries.

 

The Company Group members are express third-party beneficiaries of this
Agreement.

 

19.

Severability.

 

Except as set forth in Section 10, the invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

 

 

--------------------------------------------------------------------------------

 

 

F. Kevin Tylus
Page 14

 

20.

Pronouns.

 

All pronouns contained herein and any variations thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the parties hereto may require.

 

21.

Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same Agreement.

 

22.

Captions.

 

The section and subsection captions in this Agreement are for convenience of
reference only and do not define, limit or describe the scope or intent of this
Agreement or any part hereof and shall not be considered in any construction
hereof.

 

23.

Termination of Merger Agreement.

 

Notwithstanding anything in this Agreement to the contrary, in the event of a
termination of the Merger Agreement, this Agreement shall automatically
terminate, becoming null and void without survival of the terms and conditions
hereof, and with no continuing obligations of either party.

 

24.

Miscellaneous.

 

No provisions of this Agreement may be modified, waived or discharged unless
such modification, waiver or discharge is agreed to in writing signed by you and
the Bank. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. This Agreement
embodies the entire understanding between the parties hereto and supersedes any
other prior or contemporaneous, oral or written, representation or agreement by
the parties hereto, with respect to the matters which are the subject of this
Agreement, including, but not limited to, that certain Employment Letter
Agreement, dated January 30,2017, between the parties, and no change, alteration
or modification hereof may be made except in writing signed by the parties
hereto. For purposes of clarity, nothing in this Agreement shall alter any
benefits, including, but not limited to, change in control benefits pursuant to
that certain Employment Agreement, dated as of March 4, 2015, by and between
Royal Bancshares of Pennsylvania, Inc., Royal Bank America, and F. Kevin Tylus,
that Employee is entitled to as a result of the completion of the Merger.

 

 

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

 

 

 

 

 

THE BRYN MAWR TRUST COMPANY

 

 

By: /s/ Francis J. Leto

Name: Francis J. Leto

Title: Chief Executive Officer

 

 

 

 

/s/ F. Kevin Tylus

F. Kevin Tylus

       

 

 

Signature Page to Employment Agreement – F. Kevin Tylus

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Directorships, Public Service Commitments and Personal Business Interests

 

 

Trustee, Gettysburg College, Gettysburg, PA

 

Trustee, The Nassau Club of Princeton, Princeton, NJ

 

Board of Governors, Treasurer, Springdale Golf Club, Princeton, NJ